Citation Nr: 1702474	
Decision Date: 01/30/17    Archive Date: 02/09/17

DOCKET NO.  13-07 074	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss.

2. Entitlement to service connection for tinnitus.

3. Entitlement to service connection for a lumbar condition.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

S. Morrad, Associate Counsel



INTRODUCTION

The Veteran had active service from January 1986 to February 1996. 

This matter comes before the Board of Veteran's Appeals (BVA or Board) from an August 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama. Jurisdiction of the claims file was subsequently transferred to the VA RO in Seattle, Washington.  In September 2012, the Veteran filed a Notice of Disagreement; a Statement of the Case was issued in February 2013.  The Veteran filed a VA Form 9, substantive appeal, in March 2013.


FINDINGS OF FACT

1. The Veteran's bilateral hearing loss did not manifest during, or as a result of active military service.

2. The Veteran's tinnitus did not manifest during, or as a result of active military service.

3. The Veteran's lumbar condition did not manifest during, or as a result of active military service. 


CONCLUSIONS OF LAW

1. The criteria for service connection for bilateral hearing loss are not met. 38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).

2. The criteria for service connection for tinnitus are not met. 38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).

3. The criteria for service connection for a lumbar condition are not met. 38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act (VCAA) provides that VA shall apprise a claimant of the evidence necessary to substantiate his or her claim for benefits and that VA shall make reasonable efforts to assist a claimant in obtaining evidence unless no reasonable possibility exists that such assistance will aid in substantiating the claim.  

VA's duty to notify was satisfied by a letter sent in August 2011, prior to the initial rating decision.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015). 

VA also has a duty to assist the Veteran in the development of a claim. This duty includes assisting the Veteran in the procurement of service treatment records and relevant post-service treatment records and providing an examination when necessary. 38 U.S.C.A § 5103A (West 2014); 38 C.F.R. §3.159 (2016).  Here, the Veteran's service treatment records and post-service VA examination reports are part of the claims file.  The Board finds that the May 2012 VA audiological examination report is adequate because it includes consideration of an accurate history and an opinion that is definitive and supported by a rationale.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Regarding the Veteran's claim for a lumbar condition, the Veteran was diagnosed with chronic low back strain in September 2011 by a VA examiner.  The service treatment records are negative, and the record does not otherwise reflect that the Veteran contends that he sustained a particular injury in service or that he had symptoms in service and ever since service.  Thus, there is no evidence, other than a general conclusory statement from the Veteran, that indicates that his lumbar condition may be associated with service. The first prong of the McLendon test (current disability) requires "competent" evidence; the third prong of the test only requires "evidence" that indicates an association with service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006). Although the VA must consider the lay evidence and give it whatever weight it concludes the evidence is entitled to, a "conclusory, generalized lay statement" that an event or illness during service caused the claimant's current condition is insufficient to require the Secretary to provide an examination.  Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010). Thus, the Board finds that a remand for a VA opinion is unnecessary. 38 C.F.R. § 3.159(c)(4)(i)(2016).

The Board thus finds that all necessary development has been accomplished and appellate review may proceed. See Bernard v. Brown, 4 Vet. App. 384 (1993).

Laws and Regulations

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. 1110 (West 2014); 38 C.F.R. 3.303(a) (2016).

Establishing service connection requires (1) evidence of a presently existing disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability.  Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).

If there is no evidence of a chronic disease during service or an applicable presumption period, then a showing of continuity of symptomatology after service may serve as an alternative method of establishing the second and/or third element of a service connection claim. See 38 C.F.R. §3.303(b); Savage v. Gober, 10 Vet. App. 488 (1997).  Continuity of symptomatology after service may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology. Continuity of symptomatology applies only to the diseases explicitly recognized in 38 U.S.C.A. § 1101 as "chronic."  Walker v. Shinseki, 708 F. 3d 1331 (Fed. Cir. 2013).  The theory of continuity of symptomatology is valid in adjudicating the Veteran's claim of service connection for bilateral hearing loss, tinnitus, and his lumbar condition, but only to the extent that it involves arthritis of the lower back. See 38 C.F.R. 3.309(a).  Sensorineural hearing loss is considered an organic disease of the nervous system and is subject to presumptive service connection under 38 C.F.R. 3.309(a). Tinnitus is also considered an organic disease of the nervous system per 3.309(a). See Fountain v. McDonald, 27 Vet. App. 258 (2015).

It is VA policy to administer the laws and regulations governing disability claims under a broad interpretation and consistent with the facts shown in every case.  When a reasonable doubt arises regarding service origin, the degree of disability, or any other point, after careful consideration of all procurable and assembled data, such doubt will be resolved in favor of the claimant.  Reasonable doubt is one which exists because of an approximate balance of positive and negative evidence which does not prove or disprove the claim satisfactorily.  It is a substantial doubt and one within range of probability as distinguished from pure speculation or remote possibility. See 38 C.F.R. §3.102.

Bilateral Hearing Loss and Tinnitus

The Veteran contends that he has bilateral hearing loss and tinnitus that are due to his military service.  Specifically, the Veteran claims that his Military Occupational Specialty (MOS) was in artillery and his bilateral hearing loss and tinnitus are directly related to the noise exposure he had while in service.

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz (Hz) is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385. 

Tinnitus is a noise in the ears, such as ringing, buzzing, roaring, or clicking. See YT v. Brown, 9 Vet. App. 195, 196 (1996); See also Kelly v. Brown, 7 Vet. App. 471, 472. 

The Veteran had an MOS as a cannon crewmember while in service. While it has been conceded that the Veteran was exposed to loud noise while in service, the Veteran's service treatment records do not show any significant hearing threshold shifts while in service according to the May 2012 VA examiner who reviewed the Veteran's file and provided a nexus opinion.  

The Veteran's service treatment records include the following audiological examination report conducted upon the Veteran's enlistment in October 1985:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
5
15
5
LEFT
15
5
5
5
10

In March 1989, the audiological examination revealed the following:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
15
15
10
LEFT
15
5
5
5
15

In January 1993, the audiological examination revealed the following:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
5
10
20
15
LEFT
10
5
5
5
15

The May 2012 VA examiner compared the October 1985 examination report to the January 1993 examination report and determined that there was no significant threshold shift in the Veteran's hearing between the two examinations.

In July 1993, an audiological examination report revealed the following:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
5
10
20
10
LEFT
15
10
5
10
20

The May 2012 VA examiner compared the January 1993 examination report to the July 1993 examination report and again determined that there was no significant threshold shift in the Veteran's hearing between the two examinations.

In February 1994, an audiological examination produced the following results:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
5
15
20
20
LEFT
10
10
5
5
15

Upon comparing the February 1994 examination report to the July 1993 examination report, the May 2012 VA examiner again noted that there was no significant threshold shift in the Veteran's hearing between the two examinations.

The Veteran's service treatment records contain no complaints, treatment, or diagnosis of tinnitus while in service.  In fact, in a July 1993 physical examination, the Veteran stated that he was in good health.  There is no separation examination of record. 

The Veteran's current bilateral hearing loss disability for VA purposes is established in the March 2012 VA audiology report.  This report reflects the following:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
45
55
60
65
LEFT
40
45
60
60
65

The Veteran's speech recognition scores, using the Maryland CNC Test, were 80 percent for the left ear and 96 percent for the right ear. 

The VA examiner diagnosed the Veteran with symmetric, combined sensory/neural hearing loss.  Due to the Veteran's self-reports of constant ringing in his ears, the examiner noted that the Veteran's tinnitus was more likely than not caused by the same etiology as his hearing loss.  The examiner further stated that the severity and extent of the hearing loss, particularly with impaired speech discrimination, are not consistent with a lack of complaints of hearing loss or tinnitus in service, shortly after separation, or until 2011, 15 years after separation from service.  Crucially, the examiner also noted that the audio configuration is not typical of noise-induced hearing loss.  With the progression since 1994, the severity, extent, and configuration is consistent with progressive, gradual onset hearing loss with tinnitus that occurred after separation from service.  The examiner concluded that considering the current examination results and the evidence in the record, and absent any service medical or hearing conservation records to the contrary, the Veteran's hearing loss and tinnitus were not caused by military service.

It is acknowledged that the Veteran is competent to give evidence about his observable symptomatology.  Layno v. Brown, 6 Vet. App. 465 (1994).  It is further acknowledged that lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Here, however, the Veteran has not alleged that he began feeling symptoms of hearing loss or tinnitus during military service or within one year of service.  The first time the Veteran claims that he suffers from hearing loss and tinnitus is in his claim in August 2011, more than 15 years after separation from service.  At the May 2012 VA examination, the Veteran reported a gradual onset of tinnitus.  The Veteran has not offered any evidence of hearing loss or tinnitus for the period immediately following his service.  For these reasons, continuity of symptomatology has not here been established, either through the medical evidence or through the Veteran's statements.  

Based on the VA examination discussed above, the Board finds that service connection is not warranted for bilateral hearing loss or tinnitus.  Although the Veteran has been diagnosed with both bilateral hearing loss and tinnitus, there is no probative evidence that shows that the hearing loss or tinnitus occurred in service.  The service treatment records show normal hearing levels, and are absent of any complaints for tinnitus.  After thoroughly reviewing the Veteran's service records, the examiner provided a negative nexus opinion, stating that the Veteran's hearing loss and tinnitus were not caused by his noise exposure while in service, supported by an adequate rationale.  The Board finds that the VA examiner's opinion is highly probative, especially given the lack of any medical evidence to the contrary.

The Veteran contends that his hearing loss and tinnitus are directly related to his military service, but the Board finds that his opinion has little probative weight.  Because there is no universal rule as to competence on this issue, the Board must determine on a case-by-case basis whether a particular condition is the type of condition that is within the competence of a lay person to provide an opinion as to etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); see also Kahana v. Shinseki, 24 Vet. App. 428 (2011).  The Veteran is certainly competent to report symptoms of hearing loss and tinnitus.  However, the etiology of hearing loss and tinnitus that has its onset many years after noise exposure is a complex medical question because it may be due to many different causes, and the Veteran in this case has not been shown by the evidence of record to have medical training or skills necessary to make this determination.  See Kahana v. Shinseki, 24 Vet. App. 428 (2011).

The preponderance of the evidence is against the claim for service connection for bilateral hearing loss and tinnitus and the benefit of the doubt rule does not apply.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


Lumbar Condition

The Veteran's service treatment records are negative for findings related to symptoms or a diagnosis of a lower back condition.  Significantly, the Veteran stated that he was in good health on his July 1993 medical examination and his "spine, other musculoskeletal" was checked as "normal."

VA treatment records show that in a September 2011 Persian Gulf Protocol Examination the Veteran complained of multiple joint pains including in his knees, back, and hips for the previous 10 years off and on.  The Veteran was diagnosed with chronic low back strain in the September 2011 examination. 

As the Veteran has been diagnosed with a known condition, the provisions of 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317 are not for application, and the Board will proceed on an appellate review based on a direct theory of entitlement to service connection. 

The Board finds that service connection for a lumbar condition is not warranted.  As noted above, the Veteran's service treatment records show normal results for his "spine, other musculoskeletal."  In fact, there are no records of any lower back symptoms or a diagnosis until September 2011, where the Veteran stated he had symptoms on and off for the previous 10 years.  Even if the Veteran's back symptoms began in 2001, this was still five years after his separation from service.  Such a lapse of time is a factor for consideration in deciding a service connection claim.  Maxson v. Gober, 230 F.3rd 1330, 1333 (Fed. Cir. 2000).

Additionally, the Veteran has not alleged that he began feeling symptoms of low back strain during military service or within one year of service.  For this reason, continuity of symptomatology has not been established here.

The Veteran's claim for service connection includes his own general assertion that his current lumbar condition is related to his military service because his "MOS was 13b (Artillery)."  The Veteran's intuition as to the etiology of his back strain is insufficient to establish service connection.  The Veteran has not suggested that he has a medical background or specialized medical knowledge relating to his lumbar condition.  As a lay person not trained in medicine, his opinion that his current disability is causally related to active service is not competent evidence required to establish service connection.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  He does not have the experience necessary to make medical inquiry into biological processes, anatomical relationships, pathology, or physiological functioning as they relate to the etiology of his low back disability.  Rather, medical evidence on this point is required.  Here, there is no medical evidence linking a current back disability to service. 

The preponderance of the evidence is against the claim for service connection for a lumbar condition and the benefit of the doubt rule does not apply.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.

Service connection for a lumbar condition is denied.



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


